                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
In re:

Patricia Ann Thompson,                                  Case No.: 20-48647
                                                        Chapter 13
      Debtor.                                           Hon. Mark A. Randon
____________________________/

Stuart A. Gold,

         Plaintiff,

v.                                                      Adversary Proceeding
                                                        Case No.: 20-04418

Yolanda Elaine Shelton,

         Defendant.
                                      /

         OPINION AND ORDER GRANTING THE CHAPTER 7 TRUSTEE’S
             MOTION TO DISQUALIFY DEFENDANT’S ATTORNEY

I.       INTRODUCTION

         Attorney James C. Warr’s dual representation of a mother in bankruptcy and her

daughter–to whom it is alleged she made pre- and post-petition transfers–is a bridge too

far. The Chapter 7 Trustee filed an adversary proceeding against the daughter to avoid

and recover the allegedly fraudulent transfers. He now moves to disqualify Attorney

Warr from representing the daughter. Because the Chapter 7 Trustee does not consent to

the dual representation, and Attorney Warr’s clients must take adverse positions on the

issue of insolvency, the Court GRANTS the Trustee’s motion.




     20-04418-mar     Doc 49   Filed 02/23/21   Entered 02/23/21 17:02:44   Page 1 of 5
II.    BACKGROUND

       On August 11, 2020, Attorney Warr filed a Chapter 7 bankruptcy on behalf of

Patricia Ann Thompson. Ms. Thompson’s Summary of Your Assets and Liabilities and

Certain Statistical Information suggests insolvency: she had $46,871.00 in assets and

$89,932.91 in liabilities on the petition date. According to Schedule E/F, her nonpriority

unsecured claims, alone, totaled $65,761.79. Twelve creditors filed proofs of claims,

totaling $138,907.33.

       The Chapter 7 Trustee’s adversary complaint alleges Ms. Thompson: (1)

transferred two pieces of real property to her daughter approximately two years pre-

petition; and (2) transferred a total of $48,094.90 in cash both pre- and post-petition. The

Chapter 7 Trustee seeks a money judgment against Ms. Thompson’s daughter for the cash

transfers, and to either obtain the real properties from Ms. Thompson’s daughter or a

money judgment equal to the value of the real properties. Attorney Warr also represents

Ms. Thompson’s daughter in the adversary proceeding.

III.   APPLICABLE LAW AND ANALYSIS

       The Michigan Rules of Professional Conduct are the mandatory standards of

attorney ethics used to assist lawyers in making proper decisions regarding the

representation of past, current, and future clients. Michigan Rule of Professional Conduct

1.7(a) governs conflicts of interest as it relates to current clients:

       A lawyer shall not represent a client if the representation of that client will
       be directly adverse to another client, unless:

                                                -2-


  20-04418-mar      Doc 49     Filed 02/23/21     Entered 02/23/21 17:02:44     Page 2 of 5
       (1)    the lawyer reasonably believes the representation will not adversely
              affect the relationship with the other client; and

       (2)    each client consents after consultation.

Attorney Warr obtained Ms. Thompson and her daughter’s consent to the dual

representation. However, Ms. Thompson’s consent is not valid because “the Chapter 7

Trustee controls the Debtor’s consent in this context, and has not consented to the dual

representation.” McClarty v. Wise (In re Wise), No. 18-4131, 2018 Bankr. LEXIS 2617,

at *2 (Bankr. E.D. Mich. August 28, 2018); see also Kohut v. Lenaway (In re Lennys

Copy Center & More LLC), 515 B.R. 562, 565 (Bankr. E.D. Mich. 2014) (“The Debtor’s

decision to consent or not to consent is controlled by the Chapter 7 Trustee, on behalf of

the bankruptcy estate, and the Trustee has not consented, and will not consent.”).

       Attorney Warr also argues that his representation of Ms. Thompson will not

adversely affect the representation of her daughter because he is not representing both

sides of the controversy, the representation is not prohibited by law, and both parties will

take the same position with respect to the issues in this case. The Court disagrees.

       Under 11 U.S.C. § 548(a)(1)(B):

       The trustee may avoid any transfer . . . of an interest of the debtor in
       property . . ., that was made . . . on or within 2 years before the date of the
       filing of the petition, if the debtor voluntarily or involuntarily (i) received
       less than a reasonably equivalent value in exchange for such transfer . . .;
       and (ii)(I) was insolvent on the date that such transfer was made . . ., or
       became insolvent as a result of such transfer[.]

The term “insolvent” means–


                                               -3-


  20-04418-mar      Doc 49    Filed 02/23/21     Entered 02/23/21 17:02:44       Page 3 of 5
       (A)    with reference to an entity other than a partnership and a
              municipality, financial condition such that the sum of such entity’s
              debts is greater than all of such entity’s property, at a fair valuation,
              exclusive of–

              (i)     property transferred, concealed, or removed with intent to
                      hinder, delay, or defraud such entity’s creditors; and

              (ii)    property that may be exempted from property of the estate
                      under section 522 of this title[.]

11 U.S.C. § 101(32); see also MICHIGAN COMPILED LAWS § 566.32(1) (“[a] debtor is

insolvent if, at a fair valuation, the sum of the debtor’s debts is greater than the sum of the

debtor’s assets”); MICHIGAN COMPILED LAWS § 566.32(2):

       [a] debtor that is generally not paying the debtor’s debts as they become due
       other than as a result of a bona fide dispute is presumed to be insolvent.
       The presumption imposes on the party against which the presumption is
       directed the burden of proving that the nonexistence of insolvency is more
       probable than its existence.

Based on the schedules filed in Ms. Thompson’s bankruptcy–that Attorney Warr

presumably helped prepare–and the proof of claims that were filed, Ms. Thompson was

insolvent on the petition date. As such, Attorney Warr’s position as to Ms. Thompson is

adverse to her daughter’s position that Ms. Thompson was not insolvent on the date at

least one of the transfers was made. Any contrary belief that Attorney Warr may hold,

that his dual representation poses no conflict, is unreasonable.

IV.    CONCLUSION

       Because the Chapter 7 Trustee does not consent to the dual representation, and

Attorney Warr’s clients must take adverse positions on the insolvency element, the

                                               -4-


  20-04418-mar       Doc 49   Filed 02/23/21     Entered 02/23/21 17:02:44       Page 4 of 5
Trustee’s motion is GRANTED. Attorney Warr and his law firm is disqualified from

representing Ms. Thompson’s daughter in this adversary proceeding. She may apply for

pro bono counsel.

      IT IS ORDERED.

Signed on February 23, 2021




                                               -5-


  20-04418-mar      Doc 49    Filed 02/23/21     Entered 02/23/21 17:02:44   Page 5 of 5
